       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA

KIMBERLY FASKING,                             )
HERBERT HICKS, and HEATHER                    )
BOOTH                                         )
                                              )
                                              )
Plaintiffs,                                   )
                                              )   Case No. 2:18-cv-00809-SMD
      vs.                                     )
                                              )
JOHN H. MERRILL, Alabama                      )
Secretary of State, in his official capacity, )
                                              )
Defendant.                                    )

              PLAINTIFFS’ SURREPLY TO DEFENDANT’S
           REPLY MEMORANDUM IN FURTHER SUPPORT OF
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      COME NOW THE PLAINTIFFS in the above-styled action and offer the

following response to the Defendant’s Reply Memorandum in Further Support of

Defendant’s Motion for Summary Judgment (Doc. 23):

                                INTRODUCTION

      On November 26, 2018, the Defendant, John Merrill, filed a Motion for

Summary Judgment and Memorandum of Law in Support Thereof. (Doc. 12).

That Motion included no evidentiary submission of any kind.

      On January 11, 2019, the Plaintiffs filed a Response to Defendant’s Motion

for Summary Judgment. (Doc. 16).




                                          1
       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 2 of 12




      On February 1, 2019, Defendant filed a Reply Memorandum in Further

Support of Defendant’s Motion for Summary Judgment. (Doc. 23). Defendant

attached a new evidentiary submission to that pleading in the form of an affidavit

executed by John H. Merrill. (Doc. 23-1).

      Neither the legal arguments made by the Defendant nor the affidavit

submitted with his pleading add any compelling basis for granting his Motion for

Summary Judgment.

I. DEFENDANT’S REPLY FAILS TO MEANINGFULLY ADDRESS THE
  PLAINTIFFS’ LEGAL ARGUMENTS

      Merrill’s Reply Brief is again copied and pasted, almost verbatim, from the

government’s Opening Brief and Reply Brief in Knight First Amendment Inst. at

Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 572 (S.D.N.Y. 2018), just as his

initial Motion was copied and pasted from the government’s brief in that case. See

Exhibit A (Opening Brief from Knight); Exhibit B (Reply Brief from Knight). All

of those arguments were rejected by the district court in Knight and have likewise

been rejected by the courts in Davison v. Randall, 912 F.3d 666 (4th Cir. 2019),

Leuthy v. LePage, No. 1:17-CV-00296-JAW, 2018 WL 4134628 (D. Me. Aug. 29,

2018), Price v. City of New York, 15 Civ. 5871 (KPF), 2018 WL 3117507

(S.D.N.Y. June 25, 2018), and One Wisconsin Now v. Kremer, --- F.Supp.3d ----,

2019 WL 266292 (W.D. Wis. Jan. 18, 2019) as discussed in Plaintiffs’ earlier

submissions.

                                         2
        Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 3 of 12




       Merrill’s Reply includes no discussion at all of Davison, Leuthy, or Kremer.

The only discussion Merrill provides with regard to Knight is found in the

Conclusion rather than the body of the memorandum, as follows:

       The Knight Court rejected the government’s contention based on the
       facts before that Court1 - facts which contravene to the facts herewith
       stated. Nonetheless, the Knight decision is not the law of the land and
       this Court has no mandate to follow that decision.

(Merrill’s Reply, Doc. 23 at 9) (footnote inserted).

       However, at no point does Merrill explain how this case is factually

distinguishable from Knight, which involved the personal Twitter account of

Donald Trump created several years before he was elected President. Nor does

Merrill provide this Court with any meaningful legal arguments as to how or why

the district court’s legal conclusions in Knight are erroneous. The Knight decision

has been followed by the Fourth Circuit Court of Appeals in Davison, supra., as

well as the district court in Kremer, supra. These opinions quoted extensively

from Knight, finding both the reasoning and the conclusions of the district court in

Knight to be persuasive.

       The trend in the law in this area is clearly that the social media accounts of

public officials are designated public forums, and that public officials are not



1
 This argument tends to suggest that this is a fact sensitive inquiry. This contravenes Merrill’s
argument that this case can be resolved on a Motion for Summary Judgment where there has
been no discovery and no stipulation of undisputed facts.


                                                 3
        Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 4 of 12




permitted to block users based on disagreement with the content of their tweets.

Merrill has failed to cite one case that has held otherwise, he has not distinguished

the cases briefed for this Court by the Plaintiffs, and he has failed to provide any

legal discussion to persuade this Court as to why those cases were wrongly

decided. For these reasons, Merrill’s Motion is due to be denied.

II. DEFENDANT’S EVIDENTIARY SUBMISSION DOES NOT ENTITLE
    HIM TO SUMMARY JUDGEMENT

      The Defendant submitted a two-paragraph affidavit with his Reply which

provides, in its entirety, as follows:

           My name is John H. Merrill. I am currently employed as the
      Alabama Secretary of State. I have read the Complaint filed against
      me and state the following:

             I created the Twitter page in question before I took office and I
      personally control its content. I created the Twitter account at issue
      personally. I control its content, and I have made a significant effort to
      keep it from entanglement with the State government. I use my own
      personal electronic devices to manage the account. My Twitter
      account is not a “Secretary of State social media site” or “official
      social media platform.”

Doc. 23-1 (emphasis in original).

      This affidavit adds nothing of value to Merrill’s contention that he is entitled

to summary judgment. First, as was pointed out in Plaintiffs’ earlier submission,

the Court in Knight found that the fact that President Trump had created the

Twitter account before he took office was not persuasive:




                                           4
       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 5 of 12




      Indeed, the entire concept of a designated public forum rests on the
      premise that the nature of a (previously closed) space has been
      changed.
      …

      Here, the President and Scavino’s present use of the
      @realDonaldTrump account weighs far more heavily in the analysis
      than the origin of the account as the creation of private citizen Donald
      Trump.

Knight at 569 (emphasis added).

      Second, Merrill’s averment that he has “made a significant effort to keep it

from entanglement with the State government” is belied by even a cursory look

through his tweets. As alleged in the Complaint and discussed in Plaintiffs’ earlier

response, Merrill has swathed the @JohnHMerrill account in the trappings of his

office and regularly uses it in conjunction with carrying out his official duties.

Compl., ¶¶32, 34, 37. The @JohnHMerrill account is presented as being registered

to John Merrill, “Representing the People of Alabama as their 53rd Secretary of

State.” Compl., ¶32. The Complaint provides screenshots of a number of tweets

where Merrill has used the account in carrying out his duties, and in responding to

questions and complaints which are posed to him in his capacity as Secretary of

State, or otherwise interacting with other Twitter users in his capacity as Secretary

of State. Compl., ¶¶17, 18, 20, 24, 25, 35.

      In a footnote to his Reply, Merrill avers,

      The Official Twitter account of the Office of the Secretary of State
      was formed in May, 2009, and can be accessed at @alasecofstate. As

                                           5
       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 6 of 12




      noted on its Twitter page, this account is managed solely by the staff
      members of the Office of the Secretary of State and is used as a public
      forum to conduct official business.

Merrill’s Reply, Doc. 23 at 3, n. 1.

      While Merrill may consider the @alasecofstate account to be the

official Twitter account of the “Office” of the Secretary of State, even that

account treats the @JohnHMerrill account as the official Twitter account for

“Secretary of State John Merrill.” The @alasecofstate account, which

Merrill admits is not administered by him, refers to the “Secretary of State”

in the third person and routinely tags the @JohnHMerrill when referencing

Secretary of State John Merrill. The account presents itself as the “Official

Twitter account of the Office of Alabama Secretary of State

@JohnHMerrill” with the @JohnHMerrill Twitter account prominently

tagged right in the account’s description. (Emphasis added). A handful of

examples of tweets of the @alasecofstate account regularly treating the

@JohnHMerrill account as the official Twitter account for Secretary of State

John Merrill are as follows:




                                          6
Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 7 of 12




                              7
Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 8 of 12




                              8
          Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 9 of 12




      Furthermore, users who only follow the @alasecofstate Twitter

account have no opportunity to interact with the tweets of Secretary of State

John Merrill since Merrill, by his own admission, does not post using the

@alasecofstate account which “is managed solely by the staff members of

the Office of Secretary of State.” (Merrill’s Reply, p. 3, n. 1) (emphasis

added).

      Moreover, while the @alasecofstate account tweets only sporadically

and generates few responses, the @JohnHMerrill account is extremely active

with considerable interaction with other users regarding the Secretary’s

official duties. Merrill admits, “When the Defendant uses the

@JohnHMerrill account, his tweets generally receive hundreds of replies

and ‘likes’ from other users.” (Merrill’s Reply, Doc. 23 at 3). When the

media reports on newsworthy exchanges between the Secretary of State and

other users on Twitter, it is always the @JohnHMerrill where these

exchanges have occurred. See e.g.

www.al.com/news/index.ssf/2018/07/john_merrill_calls_former_brig.html;

https://wbhm.org/feature/2018/state-elections-chief-faces-criticism-over-

partisanship; https://www.auditelectionsusa.org/2018/01/04/alabama-

secretary-of-state-blocks-journalist-on-twitter-for-being-right.




                                          9
       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 10 of 12




      The @JohnHMerrill Twitter account is used by John Merrill in

carrying out his duties as Secretary of State. The @alasecofstate Twitter

account itself recognizes the @JohnHMerrill Twitter account as the official

account for Secretary of State John Merrill. Indeed, the @JohnHMerrill

Twitter is the only account Secretary of State John Merrill uses to tweet and

interact with other Twitter users. For these reasons, the fact that the Office of

the Secretary of State manages a separate Twitter account has little relevance

to the First Amendment issues at the heart of this lawsuit.

                               CONCLUSION

      For all these reasons, and the reasons discussed in Plaintiffs’ earlier

submissions, the Defendant’s Motion for Summary Judgment is due to be

denied.

RESPECTUFFLY SUBMITTED this 20th day of March, 2019.

                                                     /s/ Brock Boone
                                                     Brock Boone

Brock Boone
Randall C. Marshall
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
bboone@aclualabama.org
rmarshall@aclualabama.org




                                          10
      Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 11 of 12




Steven P. Gregory
Gregory Law Firm, P.C.
2700 Corporate Drive
Suite 200
Birmingham, AL 35242
steve@gregorylawfirm.us

M. Virginia Buck
Attorney at Law
PO Box 2501
Tuscaloosa, AL 35403
bucklaw@charter.net




                                    11
       Case 2:18-cv-00809-SMD Document 26 Filed 03/20/19 Page 12 of 12




                         CERTIFICATE OF SERVICE


I certify that I have on March 20, 2019, electronically filed the foregoing pleading

with the Clerk of the Court, using the CM/ECF filing system which will send

notification of the same to the following:


Benjamin H. Albritton
Office of the Attorney General
General Civil Litigation and
Administrative Law Division
501 Washington Avenue
Montgomery, AL 36104
Office: (334) 353-4840
Fax: (334) 242-2433
balbritton@ago.state.al.us

Madeline H. Lewis
Office of the Attorney General
General Civil Litigation and
Administrative Law Division
501 Washington Avenue
Montgomery, AL 36104
Office: (334) 353-4840
Fax: (334) 242-2433
mlewis@ago.state.al.us


                                                    /s/ Brock Boone
                                                    Brock Boone




                                         12
